DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 22nd, 2022 has been entered. Claims 4, 6, 10-11 and 20-21 have been amended. Claims 1-25 remain pending. Applicant’s amendments to the drawings, claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 22nd, 2021. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regan et al. (US 2013/0127192). 
Regarding claim 1, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper (Paragraph 0003 lines 1-7) comprising: 
a suction cup (Fig. 2 #110 “vacuum distributor”) engageable with the surface of a waste object (Paragraph 0025 lines 4-5), the suction cup having an air hole (Fig. 3 hole in #114) for evacuating air from the suction cup; 
a suction tube (Fig. 3 #102 “vacuum generator”) coupled to the suction cup (Fig. 2 #110 “vacuum distributor”) wherein the suction tube comprises a first air inlet (Fig. 3 #138 “vacuum 
wherein the suction tube (Fig. 3 #102 “vacuum generator”) comprises a second air inlet (Fig. 4 #103 “air inlet”) in fluid communication with an air source (Fig. 4 “pressurized air”), the second air inlet (Fig. 4 #103 “air inlet”) being between the first air inlet (Fig. 3 #138 “vacuum aperture”) and the air outlet (Fig. 3 upper part of #102).
Regarding claim 3, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the suction tube (Fig. 3 #102 “vacuum generator”) comprises a longitudinal axis (Fig. 3 axis along #102). 
Regarding claim 4, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the first air inlet (Fig. 3 #138 “vacuum aperture”) is substantially aligned with the longitudinal axis (Fig. 3 axis along #102) at the one end of the suction tube (Fig. 3 #138 at lower end of #102) and the air outlet (Fig. 3 upper part of #102) is at the other end of the suction tube.
Regarding claim 5, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the air hole (Fig. 3 hole in #114) is aligned with the longitudinal axis of the suction tube (Fig. 3 axis along #102). 
Regarding claim 6, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the air source (Fig. 4 “pressurized air”) is pressurized. 
Regarding claim 7, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the second air inlet (Fig. 4 #103 “air inlet”) is aligned with the longitudinal axis of the suction tube (Fig. 4 axis of opening of #302 “internal chamber” is aligned with axis along #102). 
Regarding claim 8, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the second air inlet (Fig. 4 #103 “air inlet”) is an annular opening (Fig. 4 opening of #302 “internal chamber” is annular).
Regarding claim 9, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the annular opening (Fig. 4 opening of #302 “internal chamber” is annular) is coaxial with the longitudinal axis of the suction tube (Fig. 4 opening of #302 coaxial with axis of #102).
Regarding claim 10, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the annular opening (Fig. 4 opening of #302 “internal chamber” is annular) comprises an oblique opening such that pressurized air (Fig. 4 “pressurized air”) is introduced in a direction towards the air outlet (Fig. 4 see direction of arrows along #304 towards upper part of #102). 
Regarding claim 11, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the second air inlet (Fig. 4 #103 “air inlet”) is mounted on the side of the suction tube (Fig. 4 #103 mounted on side of #102). 
Regarding claim 22, Regan et al. (US 2013/0127192) teaches waste sorting robot comprising a waste sorting robot gripper according to claim 1 (see claim 1 above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US 2013/0127192) in view of Puhl et al. (US 5626378). 
Regarding claim 2, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein an air outlet is mounted on a side of the suction tube. 
Puhl et al. (US 5626378) teaches a suction gripper (Col. 1 lines 4-6) wherein a suction tube (Fig. 3 #26) comprises an air outlet (Fig. 3 #33) which is mounted on the side of the suction tube (Fig. 3 #33 on side of #26). Puhl et al. explains that this air outlet is able to vent air directly to the atmosphere (Col. 3 lines 54-56), and through this orientation, it is possible to provide suction to a suction cup wherein the device generates its own partial vacuum (Col. 2 lines 41-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the air outlet mounted on the side of the suction tube as taught by Puhl et al. (US 5626378) in order to vent air from a suction tube without interfering with the partial vacuum being generated within the device, thus creating a more reliable device.
Claims 12-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US 2013/0127192) in view of Tanka et al. (US 2017/0073174). 
Regarding claim 12, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the suction tube is coupled to a blow tube. 
Tanka et al. (US 2017/0073174) teaches a waste sorting robot gripper wherein the suction tube (Fig. 5 #6, 8) is coupled to a blow tube (Fig. 5 #4 “bellows tube”). Tanka et al. explains that the blow tube supplies pressurized air to eliminate the suction force, and an item may be released (Paragraph 0044 lines 2-7), therefore further enhancing the reliability of the device (Paragraph 0045 lines 8-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Tanka et al. (US 2017/0073174) in order to increase the reliability of the device. 
Regarding claim 13, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the blow tube comprises a longitudinal axis and a first air inlet at one end of the blow tube and an air outlet at the other end of the blow tube wherein the air outlet of the blow tube is coupled to the air outlet of the suction tube and the path of the air flow between the air inlet of the blow tube and the air outlet of the blow tube is substantially along the longitudinal axis; wherein the blow tube comprises a second air inlet in fluid communication with an air source and the second air inlet of the blow tube is between the first air inlet of the blow tube and the air outlet of the blow tube. 
Tanka et al. (US 2017/0073174) teaches a waste sorting robot gripper wherein the blow tube (Fig. 5 #4 “bellows tube”) comprises a longitudinal axis (Fig. 5 axis along #4) and a first air inlet (Fig. 5 #4 connected to #104) at one end of the blow tube (Fig. 5 upper end of #4) and an air outlet (Fig. 5 bottom of #4 connected with #8) at the other end of the blow tube (Fig. 5 lower end of #4) wherein the air outlet of the blow tube is coupled to the air outlet of the suction tube (Fig. 5 bottom of #4 coupled to top of #8 “vacuum generator”) and the path of the air flow between the air inlet (Fig. 5 #4 connected to #104) of the blow tube and the air outlet (Fig. 5 bottom of #4 connected with #8) of the blow tube is substantially along the longitudinal axis (Paragraph 0040 lines 3-6, axis of #4); 
wherein the blow tube (Fig. 5 #4 “bellows tube”) comprises a second air inlet (Fig. 8 #4 connected to #105) in fluid communication with an air source (Fig. 8 #101b “selection valve”) and the second air inlet (Fig. 8 #4 connected to #105) of the blow tube is between the first air inlet (Fig. 8 #4 connected to #104) of the blow tube and the air outlet (Fig. 5 bottom of #4 connected with #8) of the blow tube. As stated previously, Tanka et al. explains that the blow tube supplies pressurized air to eliminate the suction force, and an item may be released (Paragraph 0044 lines 2-7), therefore further enhancing the reliability of the device (Paragraph 0045 lines 8-14).

Regarding claim 14, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the suction tube is not identical to the blow tube. 
Tanka et al. (US 2017/0073174) teaches a waste sorting robot gripper wherein the suction tube (Fig. 5 #6, 8) is not identical to the blow tube (Fig. 5 #4 “bellows tube”). As stated previously, Tanka et al. explains that the blow tube supplies pressurized air to eliminate the suction force, and an item may be released (Paragraph 0044 lines 2-7), therefore further enhancing the reliability of the device (Paragraph 0045 lines 8-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Tanka et al. (US 2017/0073174) in order to increase the reliability of the device. 
Regarding claim 15, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the longitudinal axis of the blow tube is aligned with the longitudinal axis of the suction tube. 
Tanka et al. (US 2017/0073174) teaches a waste sorting robot gripper wherein the longitudinal axis of the blow tube (Fig. 5 longitudinal axis of #4) is aligned with the longitudinal axis of the suction tube (Fig. 5 longitudinal axis of #6, 8). As stated previously regarding claim 12, Tanka et al. explains that the blow tube supplies pressurized air to eliminate the suction force, and an item may be released (Paragraph 0044 lines 2-7), therefore further enhancing the reliability of the device (Paragraph 0045 lines 8-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Tanka et al. (US 2017/0073174) in order to increase the reliability of the device. 
Regarding claim 16, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the second air inlet of the blow tube is in fluid communication with a valve for selectively causing a flow of air to the second air inlet of the suction tube.
Tanka et al. (US 2017/0073174) teaches a waste sorting robot gripper wherein the second air inlet of the blow tube (Fig. 8 #4 connected to #105) is in fluid communication with a valve (Fig. 8 #101b “selection valve”) for selectively causing a flow of air to the second air inlet of the suction tube (Paragraph 0051 lines 5-6). As stated previously, Tanka et al. explains that the blow tube supplies pressurized air to eliminate the suction force, and an item may be released (Paragraph 0044 lines 2-7), therefore further enhancing the reliability of the device (Paragraph 0045 lines 8-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Tanka et al. (US 2017/0073174) in order to increase the reliability of the device. 
Regarding claim 17, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the valve is configured to selectively cause a flow of air to either the second air inlet of the suction tube or the second air inlet of the blow tube.
Tanka et al. (US 2017/0073174) teaches a waste sorting robot gripper wherein the valve (Fig. 8 #101b “selection valve”) is configured to selectively cause a flow of air to either the second air inlet of the suction tube or the second air inlet of the blow tube (Fig. 8 #4 connected to #105). As stated previously, Tanka et al. explains that the blow tube supplies pressurized air to eliminate the suction force, and an item may be released (Paragraph 0044 lines 2-7), therefore further enhancing the reliability of the device (Paragraph 0045 lines 8-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Tanka et al. (US 2017/0073174) in order to increase the reliability of the device. 
Regarding claim 24, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper comprising: 
a suction cup (Fig. 2 #110 “vacuum distributor”) engageable with the surface of a waste object ((Paragraph 0025 lines 4-5), the suction cup having an air hole (Fig. 3 hole in #114) for evacuating air from the suction cup; 
a suction tube (Fig. 3 #102 “vacuum generator”) coupled to the suction cup wherein the suction tube comprises a longitudinal axis (Fig. 3 axis of #102) and a first air inlet (Fig. 3 #138 “vacuum aperture”) in fluid communication with the air hole (Fig. 3 hole in #114) at one end of the suction tube (Fig. 3 #114 in fluid communication with #138) and an air outlet (Fig. 16 upper part of #102) at the other end of the suction tube wherein a path of the air flow is between the air inlet and the air outlet is substantially along the longitudinal axis (Fig. 3 see arrow indicating path of air flow); 
wherein the suction tube (Fig. 3 #102 “vacuum generator”) comprises a second air inlet (Fig. 4 #103 “air inlet”) in fluid communication with an air source (Fig. 4 “pressurized air”), the second air inlet (Fig. 4 #103 “air inlet”) being between the first air inlet (Fig. 3 #138 “vacuum aperture”) and the air outlet (Fig. 3 upper part of #102).
Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the suction tube is coupled to a blow tube comprising a longitudinal axis and a first air inlet at one end of the blow tube and an air outlet at the other end of the blow tube wherein the air outlet of the blow tube is coupled to the air outlet of the suction tube and the path of the air flow between the first air inlet of the blow tube and the air outlet of the blow tube is substantially along the longitudinal axis; wherein the blow tube comprises a second air inlet in fluid communication with an air source and the second air inlet of the blow tube is between the first air inlet of the blow tube and the air outlet of the blow tube.
Tanka et al. (US 2017/0073174) teaches a waste sorting robot gripper wherein the suction tube (Fig. 5 #6, 8) is coupled to a blow tube (Fig. 5 #4 “bellows tube”) comprising a longitudinal axis (Fig. 5 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Tanka et al. (US 2017/0073174) in order to increase the reliability of the device. 
Regarding claim 25, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper comprising: 
a suction cup (Fig. 2 #110 “vacuum distributor”) engageable with the surface of a waste object ((Paragraph 0025 lines 4-5), the suction cup having an air hole (Fig. 3 hole in #114) for evacuating air from the suction cup; 
a suction tube (Fig. 3 #102 “vacuum generator”) coupled to the suction cup wherein the suction tube comprises a longitudinal axis (Fig. 3 axis of #102) and a first air inlet  (Fig. 3 #138 “vacuum aperture”) in fluid communication with the air hole (Fig. 3 hole in #114) at one end of the suction tube 
wherein the suction tube (Fig. 3 #102 “vacuum generator”) comprises a second air inlet (Fig. 4 #103 “air inlet”) in fluid communication with an air source (Fig. 4 “pressurized air”), the second air inlet (Fig. 4 #103 “air inlet”) being between the first air inlet (Fig. 3 #138 “vacuum aperture”) and the air outlet (Fig. 3 upper part of #102) and the second air inlet (Fig. 4 #103 “air inlet”) is in fluid communication with a valve (Paragraph 0109 lines 11-15) for selectively causing a flow of air to the second air inlet (Fig. 4 #103 “air inlet”) of the suction tube wherein the valve is configured to selectively cause a flow of air to either the second air inlet of the suction tube (Fig. 4 #103 “air inlet”) or a flow of air to the blow tube.
Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the suction tube is coupled to a blow tube.
Tanka et al. (US 2017/0073174) teaches a waste sorting robot gripper wherein the suction tube (Fig. 5 #6, 8) is coupled to a blow tube (Fig. 5 #4 “bellows tube”). Tanka et al. explains that the blow tube supplies pressurized air to eliminate the suction force, and an item may be released (Paragraph 0044 lines 2-7), therefore further enhancing the reliability of the device (Paragraph 0045 lines 8-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Tanka et al. (US 2017/0073174) in order to increase the reliability of the device. 
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US 2013/0127192) in view of Ilich (US 2005/0218677). 
Regarding claim 18, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the suction tube comprises an opening for receiving a cleaning tool. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include a cleaning tool as taught by Ilich (US 2005/0218677) in order to avoid contaminants clogging a system, thus providing a more reliable device. 
Regarding claim 19, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the cleaning tool is one or more of a moveable cleaning tool, a moveable cleaning brush, a water jet, or an air jet.
Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the cleaning tool (Fig. 11 #130 “cleaning solution”) is one or more of a moveable cleaning tool, a moveable cleaning brush, a water jet (Paragraph 0037 lines 1-12), or an air jet. Ilich states that the suction tube is cleaned in order to remove contaminants which may clog the system (Paragraph 0037 lines 8-10), therefore providing a more reliable device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include a cleaning tool as taught by Ilich (US 2005/0218677) in order to avoid contaminants clogging a system, thus providing a more reliable device. 
Regarding claim 20, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the cleaning tool is mounted in the opening and arranged to move between a retracted 
Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the moveable cleaning tool (Fig. 11 #130 “cleaning solution”) is mounted (Paragraph 0037 lines 3-4) in the opening (Fig. 11 bottom opening of #12) and arranged to move between a retracted position and an extended position (Paragraph 0037 lines 2-7) whereby the moveable cleaning tool intersects with the air flow path between the first air inlet (Fig. 2 #20a “inlet”) and the air outlet (Fig. 3 #20b “outlet”). Ilich states that the suction tube is cleaned in order to remove contaminants which may clog the system (Paragraph 0037 lines 8-10), therefore providing a more reliable device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include a cleaning tool as taught by Ilich (US 2005/0218677) in order to avoid contaminants clogging a system, thus providing a more reliable device. 
Regarding claim 21, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the cleaning tool is moveable substantially along the longitudinal axis of the suction tube.  
Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the moveable cleaning tool (Fig. 11 #130 “cleaning solution”) is moveable substantially along the longitudinal axis of the suction tube (Paragraph 0037 lines 8-10). Ilich states that the suction tube is cleaned in order to remove contaminants which may clog the suction tube (Paragraph 0037 lines 8-10), therefore providing a more reliable device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include a cleaning tool as taught by Ilich (US 2005/0218677) in order to avoid contaminants clogging a system, thus providing a more reliable device. 
23 is rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US 2013/0127192) in view of Lukka et al. (US 2018/0036774). 
Regarding claim 23, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot wherein the waste sorting robot is a waste sorting gantry robot. 
Lukka et al. (US 2018/0036774) teaches a waste sorting robot (Paragraph 0031 lines 4-6) wherein the waste sorting robot is a waste sorting gantry robot (Paragraph 0024 lines 5-7 “linear robots”). Lukka et al. explains that this robot is capable of operating above a conveyor such that the grasping element (suction cup) can be moved to a specific location above a conveyor belt to grasp a specific item and move it to the correct location (Paragraph 0032 line 1-Paragraph 0033 line 8). Additionally, a robot of this type may be able to adjust to conditions within a system such as conveyor speed while still accurately grasping an item in an optimal manner (Paragraph 0046 lines 3-8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include a waste sorting gantry robot as taught by Lukka et al. (US 2018/0036774) in order to provide a more accurate device which may operate in a more optimal manner. 
Response to Arguments
Applicant’s arguments, filed February 22nd, 2022, with respect to the rejection(s) of claim(s) 1-25 under Ilich (US 2005/0218677) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Regan et al. (US 2013/0127192).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                        

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653